Truly, J.,
delivered the opinion of the court.
This case is controlled by the decision of this court in Paxton v. Valley Land Company, 68 Miss., 739 (10 South., 77), and we decline to disturb the rule of property which has grown out of that case. The intent of the legislature in enacting the several laws germane to this matter was to validate the title and make secure the possession of that large class of property owners in the delta of our state who hold under various sales for taxes made in years past. It certainly should not be the policy of the courts to disturb titles so quieted on account of any difference of opinion merely as to the correctness of past adjudications. In this class of cases, more than probably in any other, it is proper to observe and respect the wholesome doctrine of stare decisis, and follow the “broad and beaten way.”

Affirmed and remanded, with sixty days to answer after filing of mandate in the court below.